Citation Nr: 0004052	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active military service from April 1967 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), and granted an increased rating for 
service-connected lumbosacral strain.  A notice of 
disagreement was filed only as to the denial of the claim for 
PTSD.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1986, the RO 
denied a claim by the appellant for entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's May 1986 decision is 
evidence that was not previously of record, which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative of other evidence of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The claims file includes medical evidence indicating that 
the veteran may have PTSD that is related to his service in 
Vietnam.


CONCLUSIONS OF LAW

1.  The RO's May 1986 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's May 1986 decision denying the appellant's claim PTSD, 
and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a May 1986 
decision, the RO denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO's basis is unclear, but that it appears to have 
found that the evidence did not show that the veteran had 
PTSD.  There was no appeal, and the RO's May 1986 decision 
became final.  See 38 U.S.C.A. § 7105(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In December 1992, the veteran filed an application to reopen 
his claim.  In April 1993, the RO apparently reopened the 
veteran's claim and denied it on the merits.  The veteran 
appealed.  Despite the RO's denial of this claim on the 
merits, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown , 83 F.3d 1380 (Fed. 
Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins v. 
West, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1986 decision.

In this case, the Board notes that in May 1986, the RO denied 
the veteran's claim after finding that the medical evidence 
did not show that he had PTSD.  However, evidence received 
since the RO's May 1986 decision includes several VA hospital 
reports, dated between 1987 and 1994, and a VA PTSD 
examination report, dated in August 1998, which show that the 
veteran has been diagnosed with PTSD related to his service 
in Vietnam.  As this evidence was not of record at the time 
of the RO's May 1986 decision, and as this evidence contains 
competent opinions indicating that the veteran may have PTSD 
related to his service in Vietnam, this evidence is not 
cumulative, and is "new" within the meaning of Elkins, 
supra.  The Board further finds that this evidence is 
probative of the issue at hand, and is material.  
Accordingly, the Board affirms the RO's implicit finding that 
new and material evidence has been submitted.  The claim for 
PTSD is therefore reopened, and the Board proceeds with its 
review.  


II.  Service Connection

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

As stated previously, several VA hospital reports, dated 
between 1987 and 1994, and a VA PTSD examination report, 
dated in August 1998, include diagnoses of PTSD.  Several of 
the reports link such PTSD to the veteran's claims of 
stressors encountered during service in Vietnam.  Although 
the Board notes that these opinions suffer from deficiencies, 
to include the fact that they do not appear to have been 
based on a review of the veteran's C-file, the Board finds 
that they are sufficient to constitute medical evidence of a 
diagnosis of PTSD, and a nexus to active duty, such that the 
veteran's claim for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991).


ORDER

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for PTSD, and his claim for this benefit has been reopened.  

Evidence of a well-grounded claim for service connection for 
PTSD having been submitted, to this extent, the appeal is 
granted subject to the following development.  


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

The veteran's personnel file (DA Form 20) indicates that 
while in Vietnam he served as a "pioneer" with HHC 
(headquarters and headquarters company), 588th Engineering 
Battalion (588th EB), from February 16, 1968 to May 1, 1968.  
Also of note to this claim, he served in Korea as a pioneer 
with Company C, 13th Engineering Battalion (13th EB), 7th 
Infantry Division, between May and December of 1968.  His DD 
Form 214 lists his military occupation specialty as 
"31GP4," tactical communications chief.  He received no 
decorations evincing combat service, see 38 C.F.R. 
§ 3.304(f), and there is nothing currently in the claims file 
which establishes participation in combat.  

A review of the transcript from the veteran's hearing, held 
in December 1999, and a written brief, received in August 
1994, shows that he argues that he has PTSD as a result of 
combat, and stressors encountered during his service in 
Vietnam and Korea.  Specifically, he has claimed the 
following as stressors encountered during service in Vietnam: 
1) he worked in graves registration, to include transporting 
a dead body of a man who was killed by a sniper; 2) he worked 
as a combat medic; 3) he was shelled while stationed at Tay 
Ninh, at which time his unit (which he identified as A or C 
Company, 588th Engineering Battalion) suffered men killed in 
action (KIA) and he received shrapnel injuries; 4) he 
witnessed a soldier kill a Vietnamese national; 5) in about 
March 1968, he sustained brain damage after he was hit in the 
head with a board; 6) he was shelled and hit by shrapnel 
while on perimeter guard duty; 7) in February or March of 
1968, he witnessed the sight of three dead bodies of soldiers 
who had been ambushed after they were sent out to dump trash; 
and 8) he saw an officer in his unit thrown out of a 
helicopter.  The Board notes that the veteran also reported 
that while in Vietnam, his unit took "75 percent" 
casualties, and that this happened "all the time."  
Furthermore, while in Korea, he asserts that on November 22, 
1968, while stationed in Korea, he was in a truck accident in 
which a Republic of Korea (ROK) soldier (identified "[redacted] 
[redacted]") and an American soldier (identified as "[redacted]") 
were killed.  In addition, the veteran asserted that, 
contrary to notations in his personnel file (DA Form 20) and 
other service records which show that he was assigned to HHC 
(headquarters and headquarters company) of the 588th EB 
during his entire time in Vietnam, he argued that he was a 
member of Company "A" and/or Company "C" of the 588th EB.  

The Board further notes that a review of a brief submitted by 
the veteran's representative, received in August 1994, the 
veteran claimed that he had PTSD as a result of stressors 
encountered during service in Vietnam which included: 1) 
accidentally killing a civilian woman and her child after he 
was ordered to throw a grenade; and 2) seeing a friend die in 
combat as the veteran was attempting to carry him to safety.  
However, these stressors were not claimed at the veteran's 
December 1999 hearing, and at present he has not provided 
details such as names, dates or locations which would allow 
for an attempt at verification.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (stating that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor).  In addition, review of a written statement, 
received from the veteran in February 1997, shows that he 
stated that, "[after serving] in Vietnam about four months I 
was told my brother had been killed in country."  However, 
at his December 1999 hearing, the veteran essentially stated 
that his brother was born in 1966, and that at the time he 
first arrived in Vietnam he did not even know that he had a 
brother.  He also testified that his brother was currently 
about 33 or 34 years old.  Therefore, at present, and in the 
absence of the submission of additional details from the 
veteran, no further attempt to verify these stressors is 
warranted.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

In this case, the Board notes that the veteran's service 
medical records include a report, dated November 22, 1968, 
which states that the veteran was in a five-ton truck and 
that he jumped clear just before it turned over.  He landed 
on his lower back.  The Board is convinced that, at present, 
to the extent that the veteran has claimed that he was 
involved in a truck accident in November 1968, this stressor 
is sufficiently supported by the evidence such that this 
stressor has been verified.  However, there is nothing 
currently in the record to substantiate the veteran's 
assertion that a ROK soldier and an American soldier were 
killed in this accident, and this aspect of the claimed 
stressor requires verification.  The Board further notes that 
the claims file contains medical evidence which shows that 
the veteran has been diagnosed with a number of acquired 
psychiatric disorders other than PTSD, to include schizo-
affective disorder, major depression, an anxiety disorder, 
alcohol and drug dependence, and several personality 
disorders.  In addition, all of the PTSD diagnoses are based 
on unverified stressors claimed to have been witnessed during 
service in Vietnam.  At present, the evidence is therefore 
conflicting as to whether the veteran has PTSD, and, if so, 
whether it is due to a verified stressor.  Therefore, on 
remand, and regardless of whether any stressors are verified 
(other than the November 1968 truck accident), the veteran 
should be afforded a VA psychiatric examination to determine 
whether he has PTSD, and, if so, whether it is as a result of 
his verified inservice stressor(s).  

In addition to attempting to verify the claimed deaths 
arising out of the November 1968 truck accident, the Board 
has determined that the RO should also attempt to verify the 
other claimed stressors.  In this regard, the claims file 
includes a letter from the National Archives and Records 
Administration (NARA), dated in January 1996, which states 
that it possessed Operational Reports-Lessons Learned 
(ORLL's) for the 588th EB for the time period in issue, and 
that the fees for such records were $21.25.  The Board notes 
that in a precedential opinion by the VA General Counsel, 
which is binding upon the Board pursuant to 38 U.S.C.A. 
§ 7104(c) (West 1991), it was held that NARA may charge a fee 
to provide VA with copies of records requested in connection 
with benefits claims, and that VA may require claimants to 
assume responsibility for such a fee.  VAOPGCPREC 7-95, 60 
Fed. Reg. 19809 (1995).  In this case, it is unclear whether 
the veteran has been notified of the contents of NARA's 
January 1996 letter, and on remand the RO should ensure that 
it has notified the veteran that he is responsible for 
submitting the fee for NARA's cost of reproducing the 
requested documents, and that this fee is $21.25.  
Furthermore, an attempt should be made to obtain the Morning 
Report (MR) for the 13th EB for November 1968, in order to 
determine whether the claimed death of an American soldier 
named "Oswald" in a truck accident on that date can be 
verified.  The RO should also attempt to obtain any report 
concerning the accident which occurred in November 1968

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The veteran should be provided a copy 
or the January 1996 letter from the 
National Archives and Records 
Administration which states that it 
possessed Operational Reports-Lessons 
Learned (ORLL's) for the 588th EB for the 
time period in issue, and that the fees 
for such records were $21.25 and that 
such fees were the veteran's 
responsibility.  

2.  The RO should contact the National 
Archives and Records Administration and 
ask that facility to search for "Morning 
Reports" (DA Form 1) for November 1968 
for Company C, 13th Engineering 
Battalion, 7th Infantry Division.  The RO 
should also request any report concerning 
the November 1968 accident.  Any 
information received must be associated 
with the claims folder.

3.  The RO should then review the claims 
file and prepare a detailed list of all 
specifics reported by the veteran 
regarding the claimed stressors (date, 
names of individuals, veteran's unit, 
locations, etc.).  This information 
should be furnished to the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 with a 
request that that they attempt to verify 
the veteran's stressors.  The RO should 
also request any report concerning the 
November 1968 accident.  Any additional 
action deemed necessary by the RO to 
verify the claimed stressors should also 
be accomplished. 

4.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record, to include 
jumping off of a truck during an accident 
in November 1968, unless the RO's 
development subsequent to this REMAND 
results in new evidence which shows that 
this stressor as reported by the veteran 
is not verified.  If any death(s) or 
injuries are verified as a result of the 
November 1968 truck accident, the RO 
should include such details in its 
report.

5.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO must 
provide the examiner with the summary of 
the verified stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.
  
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 



